 1   MARK D. LONERGAN (SBN 143622)
     mdl@severson.com
 2   REBECCA S. SAELAO (SBN 222731)
     rss@severson.com
 3   SEVERSON & WERSON
     A Professional Corporation
 4   One Embarcadero Center, Suite 2600
     San Francisco, California 94111
 5   Telephone: (415) 398-3344
     Facsimile: (415) 956-0439
 6
 7   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
 8
     Daniel M. Hutchinson (SBN 239458)
 9   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP
10   275 Battery Street, 29th Floor
     San Francisco, CA 94111
11   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
12   dhutchinson@lchb.com
13
     Attorneys for Plaintiff and putative Class Members
14
                                UNITED STATES DISTRICT COURT
15                 NORTHERN DISTRICT OF CALIFORNIA—SAN FRANCISCO DIVISION
16
     ALBERT PIETERSON, on behalf of                       Case No. 3:17-cv-02306-EDL
17   himself and all others similarly situated,
18
                             Plaintiff,                   STIPULATION OF DISMISSAL
19           v.                                           WITHOUT PREJUDICE
20   WELLS FARGO BANK, N.A.,
21
                             Defendant.
22
23   JOHN HASTINGS, on behalf of himself                  Case No. 3:17-cv-03633-EDL
      and all others similarly situated,
24
25                           Plaintiff,
             v.
26
     WELLS FARGO BANK, N.A.,
27
28                           Defendant.



     07685.1850/15165554.1     STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                 Case Nos. 3:17-cv-02306-EDL & 3:17-cv-03633-EDL
 1            WHEREAS, Plaintiffs Albert Pieterson and John Hastings (“Plaintiffs”) and Defendant Wells
 2   Fargo Bank, N.A. (“Defendant”) are parties to the Settlement Agreement reached in Prather v. Wells
 3   Fargo Bank, N.A., Case No. 17-cv-00481 (N.D. Ill.), Dkt. 80-1, which was granted final approval by
 4   the court in Prather on December 10, 2019, Dkt. 129.
 5
              NOW, therefore, Plaintiffs and Defendant HEREBY STIPULATE pursuant to Federal Rule of
 6
     Civil Procedure 41(a)(1)(A)(ii) that this case be DISMISSED WITHOUT PREJUDICE, with the
 7
     parties to bear their own costs and fees, except as set forth in the parties’ Settlement Agreement,
 8
     Prather Dkt. 80-1.
 9
              IT IS SO STIPULATED.
10
11   DATED:         December 19, 2019                              GIRARD SHARP LLP
12
                                                                   By:                       /s/ Angelica Ornelas
13                                                                                           Angelica Ornelas
14
                                                                   Attorneys for Plaintiff ALBERT PIETERSON,
15                                                                 on behalf of himself and all others similarly situated
16
17   DATED:         December 19, 2019                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

18                                                                 By:                       /s/ Daniel M. Hutchinson
                                                                                             Daniel M. Hutchinson
19
20                                                                 Attorneys for Plaintiff JOHN HASTINGS,
                                                                   on behalf of himself and all others similarly situated
21
22
     DATED: December 19, 2019                                      SEVERSON & WERSON
23                                                                 A Professional Corporation

24   Dated: 12/23/19                                               By:                       /s/ Rebecca S. Saelao
                                                S DISTRICT
                                              TE           C                                 Rebecca S. Saelao
25                                          TA
                                                                      O
                                        S




                                                                       U
                                      ED




                                                                        RT




                                                               ED
                                                             ERAttorneys
                                  UNIT




26                                                    O ORD                                for Defendant WELLS FARGO BANK, N.A.
                                           IT IS S
                                                                               R NIA




27                                                                Spero
                                                        seph C.
                                  NO




                                                Judge Jo
                                                                              FO
                                   RT




28
                                                                          LI




                                           ER
                                       H




                                                                          A




                                                N                         C
                                                                  F
                                                    D IS T IC T O
                                                          R

     07685.1850/15165554.1                                                             1
                               STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                 Case Nos. 3:17-cv-02306-EDL & 3:17-cv-03633-EDL
 1                                               ATTESTATION
 2            I, Rebecca S. Saelao, am the ECF user whose ID and password are being used to file this
 3   document. In compliance with Civil Local Rule 5-1(i)(3), I certify that concurrence in this filing has
 4   been obtained from all of the other signatories.
 5   Dated: December 19, 2019                             By: /s/ Rebecca S. Saelao
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     07685.1850/15165554.1                               2
                               STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                 Case Nos. 3:17-cv-02306-EDL & 3:17-cv-03633-EDL
